Citation Nr: 0416155	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-07 683	)	DATE
	)
	)

 On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period from 
December 2, 2002.  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD for the period from July 20, 1999, to December 2, 
2002.

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the period prior to July 20, 1999.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which assigned 30 percent disability 
rating for PTSD from April 1998, after granting service 
connection for this disability.  

During the course of this appeal, the RO issued a March 2000 
rating action that awarded a 50 percent disability evaluation 
for the veteran's PTSD, effective July 20, 1999.  This action 
did not satisfy the veteran's appeal.

The issue of entitlement to a higher initial evaluation for 
PTSD during the period beginning December 2, 2002, is decided 
herein, while the claim for a higher initial evaluation 
during the period prior December 2, 2002, is addressed in the 
remand that follows the order section of this decision.


FINDING OF FACT

During the period beginning December 2, 2002, the veteran's 
PTSD has been productive of total occupational and social 
impairment. 


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant that he should submit any 
pertinent evidence in his possession.

The evidence currently of record is sufficient to establish 
the veteran's entitlement to a 100 percent rating for the 
period beginning December 2, 2002; therefore, no further 
development is required with respect to this period.  

Evidentiary Background:

The veteran's DD214, Armed Forces of the United States Report 
of Transfer or Discharge, indicates that the veteran served 
in Vietnam with a military occupational specialty of combat 
engineer.  

VA outpatient treatment records dated in March 1998 indicate 
that the veteran achieved a score of 35 on the Beck 
Depression Inventory which was consistent with "an extremely 
severe level of depression."  While he felt depressed, he 
denied having suicidal ideation.  The veteran's score of 144 
on the Mississippi Scale for Combat-Related PTSD was 
consistent with a diagnosis of PTSD.  He was prescribed 
Prozac and temazepam for his symptoms.  With this medication, 
he was sleeping six or seven hours with good rest.  He 
complained of continued recollections of war and recognized 
that his work as a police officer did much to trigger his 
memories.  However, he continued to be employed as a police 
officer.  He was aware of staying tense and anxious most of 
the time.  He reported a history of suicidal ideation with 
thoughts of putting his revolver into his mouth.  The 
examiner noted that the veteran was alert, coherent, and 
communicative.  He built a rapport with the examiner and 
seemed to listen well.  His mood was depressed, but he was 
cordial and showed no agitation.  

The veteran filed his claim for service connection for PTSD 
in April 1998.  He submitted a statement in which he reported 
that he was exposed to combat in Vietnam.  During subsequent 
VA treatment in August 1998, he reported that he was less 
irritable since taking buspirone.  However, he continued to 
experience a depressed mood and still had suicidal ideations.  
Objective examination revealed that the veteran was 
appropriately attired with good grooming and hygiene.  He was 
alert, coherent, and communicative.  His mood was calm and he 
was not observably depressed.  

In connection with his claim, the veteran was afforded a VA 
PTSD examination in May 1999.  The veteran reported that he 
did not get along well with others after separating from 
active duty.  He reported a history of irritability and 
substance dependence that affected his employment and he 
worked with many different companies following service.  He 
reported that he had been fired from many jobs due to his 
drinking and fighting.  He completed an Associates Degree in 
Police Science in 1989 and was currently on his third job as 
a police officer.  The veteran reported improved sleep onset 
with medication, but still had maintenance insomnia problems 
at least twice a week.  He denied having hobbies and becoming 
angry "all the time."  He also complained of periodic 
flashbacks and nightmares about Vietnam.  He reported an 
increase in suicidal ideations over the past 3 years.  He 
denied any auditory hallucinations, but complained of visual 
appearances of strange events very rarely.  He stayed by 
himself except for time with his family.  He was no longer 
active in any clubs or church groups.  He denied alcohol use 
for the past two years.  He reported that he was 
hypervigilant and avoided any news or movies related to any 
war situation.  The examiner noted that the veteran was 
dressed within normal limits and well oriented.  His verbal 
skills were quite good and his facial contact was generally 
appropriate.  However, when talking about stressful events, 
the veteran turned away and started ringing his hands.  He 
also occasionally covered his face in a nervous manner when 
talking about his Vietnam stressors.  The assessment was 
chronic moderate PTSD and alcohol dependence, in remission.   
A global assessment of functioning (GAF) score of 55 was 
assigned.  

By rating decision dated in June 1999, the RO awarded service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from April 30, 1998.  

A September 1999 VA outpatient treatment record indicates 
that the veteran reported that he felt "ok."  His family 
had noticed subtle improvement in his irritability.  He 
continued to experience nightmares and reported feeling 
anxious.  He reported anxiety attacks once or twice a month.  
He also slept fot three hours per night and had decreased 
appetite and energy.  Despite his symptoms, he continued to 
work full time as a police officer.  He reported that 
counseling was beneficial to him.  He denied a current 
suicidal intent or plan.  The veteran was noted to be 
appropriately attired with good grooming and hygiene.  He was 
alert, coherent, and communicative.  His effect was euthymic.  
He denied suicidal and homicidal ideation with no evidence of 
psychosis.  His thought process was coherent and his insight 
and judgment were good.  

A November 1999 treatment record indicates that the veteran 
reported that he was not doing well.  His wife of three years 
had recently left him for another man, and he reported 
increased depression.  He slept 3 to 4 hours per night and 
had decreased appetite and energy.  He felt that his 
medication was not helping.  He reported feeling anxious and 
nervous.  He was also afraid of being lonely.  He reported 
nightmares of being chased.  He described hearing "mice 
squealing once in a while" and seeing "things occasional 
run across the room."  It was noted that there was no 
evidence of psychosis and the veteran continued to work as a 
policeman.  He was appropriately attired with good grooming 
and hygiene.  He was alert, coherent, and communicative.  His 
mood appeared dysphoric.  He denied suicidal or homicidal 
thought content and his thought process was coherent.  It was 
estimated that his GAF was 55.  

In December 1999, Dr. Russell D. McKnight, a private 
psychiatrist, reported that the veteran had been receiving 
treatment on a monthly basis since July 1999 and was 
receiving tranquilizers, antidepressants, and sleep aids for 
his PTSD.  It was noted that the veteran got only 3 to 4 
hours of sleep on average which caused him to be tired, 
depressed, and inattentive.  He had poor concentration and 
was forgetful.  His sleep was disturbed by recurrent 
nightmares and flashbacks to his Vietnam War experience.  He 
also had anxiety and depression.  He self isolated and tried 
to avoid people or social interaction.  His psychosocial 
problems had resulted in marital breakdown and divorce.  Dr. 
McKnight opined that the veteran was severely impaired in 
terms of his social relationships.  It was further opined 
that the veteran would have severe impairment in seeking 
employment in the competitive labor market.  At that time, 
the veteran was receiving psychotherapy and group therapy 
twice a month.  

Thereafter, by rating action dated in March 2000, the RO 
assigned a 50 percent disability evaluation for the veteran's 
PTSD.  This rating was effective from July 20, 1999.  

In an April 2000 statement, Dr. McKnight reported that the 
veteran complained of worsening symptoms of depression and 
chronic fatigue.  The veteran also had disrupted shortened 
sleep due to nightmares and flashbacks at least 2 to 3 times 
per week.  These symptoms interfered with his cognitive 
functions because of forgetfulness and poor concentration 
which affected his ability to work.  In spite of taking 
various psychiatric medications, the veteran complained of 
emotional lability, tiredness, fatigue, chronic depression, 
tearfulness, suicidal thoughts, and a gross loss of energy.  
The veteran was noted to be alert and he talked in a coherent 
and logical manner.  His affect was flat and blunted.  Dr. 
McKnight indicated that the veteran "look[ed] slow and 
depressed."  However, he was alert and correctly oriented.  
He also appeared to be functioning in the normal range of 
intelligence.  A GAF of 50 was provided. 

In October 2001, the veteran was afforded a VA psychiatric 
examination.  The examiner noted that the veteran was very 
quiet, reserved, and cooperative.  When questioned as to the 
frequency, severity, and duration of his psychiatric 
symptoms, the veteran reported that treatment had helped 
some, but not significantly.  The veteran reported that he 
had not been able to return to work as a police officer and 
had received notice of a determination of disability from the 
Social Security Administration.  He restricted himself to his 
home and seldom socialized.  He had no activities or leisure 
pursuits.  He occasionally ruminated about suicide; however, 
he would never act upon those thoughts.  It was noted that 
the veteran's psychosocial adjustment had deteriorated since 
his last rating examination and the veteran had resigned 
himself to a solitary, isolated existence.  On examination, 
the veteran did not have any psychotic symptomatology such as 
thought disorder, affective disorder, delusions, or 
hallucinations.  His eye contact was excellent.  His affect 
was mildly blunted and restricted and his manner and mood 
were dysphoric.  His personal hygiene, basic activities of 
daily living, and general orientation were "not an issue."  
He was cognitively unimpaired.  There was no memory loss; 
however, he did report some problems in concentration.  The 
rate and flow of his speech were slow; however, this was not 
due to psychomotor retardation.  Rather, this was related to 
his rural background.  He reported panic attacks, but these 
were almost solely restricted to night and would disrupt his 
sleep.  His mood was clearly somber and sad given the current 
conditions of his life, which included solitude, inability to 
work, chronic medical problems, and residual anguish and 
emotional discomfort associated with his PTSD.  The examiner 
was unable to identify any symptoms or signs suggestive of 
major depression.  The veteran was found to be disabled and 
unable to function industrially due to the effects of both 
medical and emotional causes.  His socialization had 
diminished almost to nonexistence.  The detrimental effects 
of his PTSD were opined to moderately impact his functioning 
with a hypothetical GAF of 54.  

The veteran received inpatient VA treatment for his PTSD from 
December 2nd to December 4th, 2001.  At that time, he was 
admitted for a three-day evaluation period to determine his 
suitability for possible placement in a further comprehensive 
6-week inpatient PTSD trauma group.  It was noted that he had 
been going to the Vet Center in Johnson City, Tennessee, for 
group therapy since 1997.  He was also receiving treatment at 
the Mountain Home VA Medical Center, Johnson City, Tennessee.  
The veteran was appropriately dressed for his gender and age.  
He was alert, oriented, and cooperative.  He had no 
delusional ideation or auditory or visual hallucinations and 
he denied active suicidal or homicidal intent or ideation.  
His ability to concentrate seemed intact.  He complained of 
short-term memory problems and forgetfulness.  During the 
course of his hospitalization, the veteran participated in 
group and individual therapy.  At discharge, the veteran had 
a GAF of 35 with major impairment in several areas including 
work, family relations, judgment, thinking, and mood.  He was 
recommended for the 6-week inpatient PTSD program.

Thereafter, the veteran participated in the 6 week PTSD 
program in April and May 2003.  At that time, he complained 
of chronic symptoms of severe PTSD including nightmares, 
flashbacks, frequent intrusive thoughts of Vietnam, anxiety, 
nervousness, rage, depression, guilt, insomnia, chronic sleep 
disturbances, severe social and self isolation, low self-
esteem, poor concentration, lack of interest in leisure or 
pleasurable activities, severe difficulties in interpersonal 
relationships, hypervigilance, hyperstartle responses, and 
overall poor coping.  It was noted that he had lived in 
virtual isolation for several years.  Likewise, he reported 
being emotionally numb for years.  It was opined that the 
veteran was severely disabled due to his PTSD and was 
incapable of maintaining employment.  Minimal levels of 
stress severely exacerbated his symptoms and resulted in 
severe emotional deterioration.  He remained very emotionally 
guarded and numb.  He had great difficulty at times 
performing normal activities of daily living.  He had a 
severely restricted personal support system and would require 
ongoing intensive outpatient treatment and periodic inpatient 
treatment for the restabilization of his symptoms.  His 
condition was not expected to change significantly in the 
future.  




Legal Criteria:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Analysis:

Based on a review of the pertinent evidence, the Board 
concludes that the medical evidence of record establishes 
that during the period beginning December 2, 2002, the 
veteran PTSD has resulted in total occupational and social 
impairment.  On that date the veteran was hospitalization for 
evaluation of his PTSD.  Based on this evaluation, the 
veteran was admitted for a subsequent compressive inpatient 
PTSD program.  His symptoms include nightmares, flashbacks, 
frequent intrusive thoughts of Vietnam, anxiety, nervousness, 
rage, depression, guilt, insomnia, chronic sleep 
disturbances, severe social and self isolation, low self-
esteem, poor concentration, lack of interest in leisure or 
pleasurable activities, severe difficulties in interpersonal 
relationships, hypervigilance, hyperstartle responses, and 
overall poor coping.  During this period of hospitalization, 
he was noted to have lived in virtual isolation for several 
years and it was opined he was incapable of maintaining 
employment.  Minimal levels of stress severely exacerbated 
his symptoms and resulted in severe emotional deterioration.   
Because of his PTSD, he had great difficulty performing 
normal activities of daily living.  

In light of the current clinical findings, the Board finds 
that the level of disability manifested by the veteran's PTSD 
since December 2, 2002, more closely approximates the 
criteria for a 100 percent rating under Diagnostic Code 9411.  
Accordingly, a 100 percent disability rating is appropriate 
for the veteran's service-connected PTSD for the period from 
December 2, 2002.  


ORDER

A 100 percent disability evaluation for PTSD during the 
period beginning December 2, 2002, is granted, subject to the 
criteria governing the award of monetary benefits.


REMAND

The VCAA and its implementing regulations are applicable to 
the appeal of the disability evaluation assigned for the 
veteran's PTSD prior to December 2, 2002.  While the veteran 
was provided with an October 2001 letter addressing the 
provisions of the VCAA in conjunction with his claim for 
nonservice-connected pension benefits, the record does not 
reflect that the RO has provided the appropriate notice under 
the VCAA in response to his initial claim for service 
connection for PTSD or his claim for a higher initial rating 
for PTSD.  On remand, the RO should ensure compliance with 
the duty to notify and duty to assist provisions of the VCAA.  

In addition, the Board notes that the report of inpatient 
psychiatric treatment in December 2002 suggests that the 
veteran had received treatment for his PTSD from the Vet 
Center in Johnson City, Tennessee, and Mountain Home VA 
Medical Center (VAMC) in Johnson City, Tennessee.  These 
records are not presently associated with the claims folder.  
As these records are potentially probative in ascertaining 
the severity of the veteran's PTSD, they must be obtained. 

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include a request that he submit any 
pertinent evidence in his possession.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The evidence 
obtained should include copies of records 
of any pertinent treatment of the veteran 
at the Johnson City, Tennessee, Vet 
Center prior to December 2, 2002, and the 
Mountain Home VAMC from January 2000 to 
November 2002.  If the RO is unsuccessful 
in obtaining any pertinent evidence 
identified but not provided by the 
veteran, the RO should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  Then, the RO should undertake any 
other indicated development and 
adjudicate the issues of entitlement to a 
rating in excess of 50 percent for PTSD 
from July 20, 1999, to December 2, 2002, 
and a rating in excess of 30 percent 
prior to July 20, 1999, based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



